Citation Nr: 1013665	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease secondary to palpitations, paroxysmal 
supraventricular tachycardia, and panic attacks.

2.  Entitlement to an evaluation in excess of 10 percent for 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The case was certified to the Board by 
the  Atlanta, Georgia RO.

This matter was previously before the Board in December 2000, 
March 2005 and April 2006.  In December 2000, the Board 
remanded the claims for additional development.  In March 
2005, the Board denied entitlement to service connection for 
hypertension and remanded the other claims for further 
development.  

In April 2006, the Board denied entitlement to an increased 
rating for paroxysmal supraventricular tachycardia, and 
entitlement to a total rating for compensation based upon 
individual unemployability.  
 
The Veteran appealed the Board's April 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the Court granted a joint motion for remand.  

The appeal was remanded for additional development in July 
2007 because the Judge who conducted a September 2000 hearing 
had retired.  The Veteran was afforded the opportunity to 
attend a hearing before another Veteran's Law Judge which he 
did in November 2007.  

In March 2008, the Board remanded the claims for further 
development.  The case has been returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.

Initially, the Board notes that R. Edward Bates represented 
the Veteran before the Court.  VA General Counsel, however, 
revoked Mr. Bates' accreditation to practice before the VA 
effective July 28, 2003.  Accordingly, at this time, the 
Board cannot recognize Mr. Bates' representation of the 
Veteran, to include any argument he presents on the 
appellant's behalf.  

Notably, in January 2010, the Board received additional 
correspondence and argument on behalf of the Veteran from Mr. 
Bates.  Unfortunately, the record reveals that VA has not 
formally informed the Veteran that Mr. Bates is not 
accredited to practice before VA.  Thus, on remand the 
Veteran must be informed that Mr. Bates' authority to 
represent veterans before VA has been revoked and that he may 
choose another representative if he so desires.   

The Veteran seeks entitlement to a rating in excess of 10 
percent for his paroxysmal supraventricular tachycardia which 
is rated in accordance with 38 C.F.R. § 4.104, Diagnostic 
Code 7010.  The assigned schedular ratings are based 
primarily on the number of annual episodes documented by 
electrocardiogram (ECG) or Holter monitor.  Id.

The Board's March 2008 remand directives included the 
instruction that the VA examiner should indicate the 
frequency of any episodes of tachycardia per year that are 
documented by an electrocardiogram or Holter monitor.  While 
the Veteran underwent a VA cardiovascular examination in 
April 2009, while the examiner noted previous 
electrocardiograms and Holter monitor tests of record, and 
while new electrocardiogram and Holter monitor tests were 
conducted, the examiner did not comment on the frequency of 
any episodes of tachycardia.  As such, further development is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by Board confers on a claimant the right to VA 
compliance with the terms of remand order and imposes on 
Secretary a duty to ensure compliance with those terms).

The Veteran also contends that hypertensive vascular disease 
is secondary to palpitations, paroxysmal supraventricular 
tachycardia, and panic attacks.  While the April 2009 VA 
examiner concluded that the Veteran's hypertension was not 
caused by palpitations, paroxysmal supraventricular 
tachycardia and panic attacks, the examiner did not address 
whether the appellant's hypertensive cardiovascular disease 
is aggravated by palpitations, paroxysmal supraventricular 
tachycardia, and panic attacks.  Given that service 
connection may be granted it is shown that a service-
connected disability aggravates a nonservice- connected 
disability, Allen v. Brown, 7 Vet. App. 439 (1995), a 
definitive medical opinion on the question of aggravation 
must be secured.

The claim for entitlement to a total rating for compensation 
based upon individual unemployability is inextricably 
intertwined with the other issues being remanded and remains 
in abeyance.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must inform the Veteran 
that on July 28, 2003, pursuant to 38 
U.S.C.A. § 5904 and 38 C.F.R. § 14.633, 
the accreditation of Mr. R. Edward Bates 
was revoked.  As such, the Veteran must be 
notified of his right to appoint another 
accredited service organization, claim 
agent or private attorney to serve as a 
representative.  If he does not desire to 
appoint a new representative he need not 
take any further action.

2.  Please refer the Veteran's claims 
folders to the examiner who conducted the 
April 2009 examination, or if that 
examiner is not available, to another 
cardiologist.  After completing a review 
of all of the evidence of record, the 
examiner must indicate the frequency of 
any episodes of tachycardia per year that 
are documented by an electrocardiogram or 
Holter monitor. 

The examiner must also opine whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that hypertension is 
aggravated by the Veteran's service- 
connected paroxysmal supraventricular 
tachycardia.  A complete rationale for any 
opinion offered must be provided.  

In preparing the opinion the examining 
cardiologist must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  

VA examiner must append a copy of their 
curriculum vitae to the examination report.

3.  After reviewing the examiner's report 
for complete compliance with this remand, 
the RO must readjudicate the claims.  If 
any claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant should be offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


